DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 11 is objected to because of the following informalities:
Claim 11, line 7, “a first magnetic component” should be - - the first magnetic component - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent No. 5,276,923 cited by applicant), in view of Davison (US Patent No. 3,529,328 cited by applicant).
Regarding claim 1, Cohen discloses a garment with low profile fasteners for removable attachment to a top worn by a user, comprising:  
a garment with a generally rectangular shape having a first end, a second end, and a tapered mid-portion between said first and second ends (see annotated Fig. 3); and  

wherein the top is adapted to be sandwiched between said first and second components for removable attachment to each of said fastener (see Fig. 1 and annotated Fig. 3); and  
wherein said fastener in its entirety, including said first and second components, is made of a flexible material (tether webs (17, 18, 19, 20))  for conforming to the top and the user (see Fig. 1 and annotated Fig. 3).  
Cohen does not disclose the fastener comprises a first magnetic component and a corresponding second magnetic component.  However Davison teaches the fastener comprises a first magnetic component and a corresponding second magnetic component (see abstract and Col. 2, lines 23-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first and second components from Cohen with magnetic components for quick engage and disengage the fasteners.
Regarding claim 2, Cohen discloses the claimed invention except for each of said first and second magnetic components is uniformly planar.  However Davison teaches each of said first and second magnetic components is uniformly planar (see Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second components to be uniformly planer in order to be comfortable to a user.
Regarding claim 3, Cohen discloses the claimed invention except for said first and second magnetic components have corresponding shape and size. However Davison teaches said first and second magnetic components have corresponding shape and size (see Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second components have corresponding shape and size for aesthetical choice.
Regarding claim 4, it is construed that each of the first and second magnetic components laminated material limitations as recited in claim 4 referring to the selecting .  In re Leshin, 125 USPQ 416.
Regarding claim 5, Cohen discloses the claimed invention except for said first magnetic component comprises one or more distinct magnets.  However Davison teaches said first magnetic component comprises one or more distinct magnets (see Col. 2, lines 23-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a magnetic component in order to engage to a ferromagnetic material component.
Regarding claim 6, Cohen discloses the claimed invention except for said second magnetic component comprises one or more distinct ferromagnetic material.  However Davison teaches said second magnetic component comprises one or more distinct ferromagnetic material (see Col. 2, lines 23-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ferromagnetic material component in order to engage to a magnetic component.
Regarding claim 7, Cohen discloses comprising two fasteners at each of said first and second ends of said garment that are spaced apart from each other (see annotated Fig. 3).  
Regarding claim 8, Cohen discloses the claimed invention except each of said first and second magnetic components is embedded in a corresponding first and second tabs.  However Davison teaches each of said first and second magnetic components is embedded in a corresponding first and second tabs (5, 6) (see Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to magnetic components embedded into a tab for corrosion and bacterial protections.
Regarding claim 9, it is construed that the tabs material limitations as recited in claim 9 referring to the selecting of the suitable material and its specification to be used in making the garment with low profile fasteners is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the .  In re Leshin, 125 USPQ 416.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Publication No. 2018/0295900), in view of Clement (US Publication No. 2009/0265832), and Voss (US Patent No. 4,249,267).
Regarding claim 11, Murphy discloses garment with low profile fasteners for removable attachment to a top worn by a user, comprising:
a garment having a front portion, a rear portion, and a waistband (see annotated Fig. 6); and
at least one fastener at each of said front and rear portions adapted to be removably attachable to the top, each of said fastener comprises a first component and a corresponding second component that engages said first component (see annotated Figs. 5 and 6); and
wherein a first component is fixedly positioned within said waistband at each of said front and rear portions (see annotated Fig. 6);  
Murphy does not disclose the fastener comprises a first magnetic component and a corresponding second magnetic component, and wherein the top is adapted to be sandwiched between said first and second magnetic components.  However Clement teaches the fastener comprises a first magnetic component (10) and a corresponding second magnetic component (14) and the top (12) sandwiched between said first and second magnetic components (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fastener components from Murphy with magnets in order to quick engage and disengage the fasteners components.
Also Murphy does not disclose the fastener in its entirety, including said first and second magnetic components, is made of a flexible material.  However Voss teaches the fastener in its entirety, including said first and second magnetic components, is made of a flexible material (see Col. 3, lines 60-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the magnets from Clement with flexible magnetic tapes in order for more comfort to the user.
Regarding claim 12, Murphy discloses, wherein said garment is selected from the group consisting of: a pair or panties, a pair of briefs, a thong underwear, a pair of pantyhose, a thermal pants, a boxer brief, a garter belt, and a jock strap (see annotated Figs. 5 and 6).  
Regarding claim 13, Murphy discloses the claimed invention except for each of said first and second magnetic components is uniformly planar.  However Clement teaches each of said first and second magnetic components is uniformly planar (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second components to be uniformly planer in order to be comfortable to a user.
Regarding claim 14, Murphy discloses the claimed invention except for said first and second magnetic components have corresponding shape and size. However Clement teaches said first and second magnetic components have corresponding shape and size (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second components have corresponding shape and size for aesthetical choice.
Regarding claim 15, it is construed that each of the first and second magnetic components laminated material limitations as recited in claim 15 referring to the selecting of the suitable material and its specification to be used in making the garment with low profile fasteners is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, Murphy discloses the claimed invention except for said first magnetic component comprises one or more distinct magnets.  However Clement teaches said first magnetic component (10) comprises one or more distinct magnets (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a magnetic component in order to engage to a ferromagnetic material component.



claim 17, Murphy discloses the claimed invention except for said second magnetic component comprises one or more distinct ferromagnetic material.  However Clement teaches said second magnetic component (14) comprises one or more distinct ferromagnetic material (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ferromagnetic material component in order to engage to a magnetic component.
Regarding claim 18, Murphy discloses, wherein said second component (58) is adapted to fixedly position on the top (see annotated Fig. 5). 
Murphy does not disclose the second magnetic component.  However Clement teaches the second magnetic component (14) (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
to replace the fastener component from Murphy with magnetic component in order to quick engage and disengage with the magnetic component.

    PNG
    media_image1.png
    790
    525
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    767
    546
    media_image2.png
    Greyscale


Allowable Subject Matter

Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677